United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-1905
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                    Joel Bremer

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                         Submitted: November 28, 2017
                            Filed: December 8, 2017
                                 [Unpublished]
                                ____________

Before GRUENDER, BOWMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

      Joel Bremer appeals from the sentence the District Court1 imposed after he
pleaded guilty to possession of child pornography. His counsel has moved to

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
withdraw and has filed a brief citing Anders v. California, 386 U.S. 738 (1967),
acknowledging the appeal waiver in Bremer’s plea agreement, and otherwise
challenging the reasonableness of Bremer’s sentence. Bremer has filed a
supplemental brief asserting that his attorney did not call his witnesses and misled
him in advising him to plead guilty.

      To the extent that Bremer argues that his plea was not knowing and voluntary
because counsel misled him, we conclude that the challenge is unavailing. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (standard of review).
Bremer stated at the plea hearing that he understood the terms of the agreement,
including the appeal waiver; that he understood that the United States Sentencing
Guidelines estimate was not binding on the court; and that he entered into the guilty
plea willingly. See United States v. Bond, 135 F.3d 1247, 1248 (8th Cir.) (per
curiam) (“A defense counsel’s erroneous estimate of a guidelines sentence does not
render an otherwise voluntary plea involuntary.”), cert. denied, 524 U.S. 961 (1998);
Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997) (noting that “the
defendant’s representations during the plea-taking carry a strong presumption of
verity”). Because the appeal waiver is valid, we further conclude that counsel’s
challenge to the sentence is barred, as it falls within the scope of the waiver. See
United States v. Andis, 333 F.3d 886, 889–92 (8th Cir.) (en banc) (discussing
enforcement of appeal waivers), cert. denied, 540 U.S. 997 (2003). To the extent
Bremer has raised ineffective-assistance-of-counsel claims that require development
of matters outside the record, we do not address them in this direct appeal. See
United States v. Ramirez-Hernandez, 449 F.3d 824, 826–27 (8th Cir. 2006).

      Finally, we have independently reviewed the record in accordance with Penson
v. Ohio, 488 U.S. 75, 80 (1988), and we find no nonfrivolous issues. We enforce the
appeal waiver as to the sentencing issue, grant counsel’s motion to withdraw, and
otherwise affirm.
                       ______________________________

                                         -2-